                           UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


UNITED STATES OF AMERICA,

               Plaintiff,
                                                              CASE No. 1:07-cr-233
v.
                                                              HON. ROBERT J. JONKER
CRAIG ALLEN INGRAM,

            Defendant.
_______________________________/

     OPINION REGARDING DEFENDANT INGRAM’S FIRST STEP ACT MOTION

                                        INTRODUCTION

       Defendant Ingram pleaded guilty to a Section 841(b)(1)(A) drug offense involving at least

50 grams of crack cocaine in May 2008. The Final Presentence Report completed by the probation

office determined Defendant Ingram was responsible for a quantity of narcotics—including 1.336

kilograms of crack cocaine—that was equivalent to over 26,000 kilograms of marijuana. This was

sufficient at the time to trigger a sentencing range of 10 years to life imprisonment under 21 U.S.C.

§ 841(b), as well as to trigger a base offense level of 34. On October 10, 2008, Judge Bell

sentenced Defendant Ingram to 240 months imprisonment, a downward variance from the

guideline range. Defendant Ingram was 28 years old at the time.

       The matter before the Court is Defendant Ingram’s motions for modification or reduction

in sentence under the newly enacted First Step Act. (ECF Nos. 121, 123, and 124). The Court

appointed counsel to assist Defendant Ingram with his motion, and both sides have filed briefs.

The government responds that Defendant Ingram is not eligible for consideration because the

quantity of crack cocaine the PSR attributed to Defendant’s conduct is more than enough, even
after subsequent statutory changes, to activate the original statutory penalty range that applied to

Defendant. The government further contends that even if the Court finds Defendant Ingram

eligible, Defendant Ingram has already received a below-guideline sentence and so no further

reduction is called for. (ECF No. 59).

       The defense replies by averring that Defendant is eligible for a reduced sentence and

requests the Court award a comparable variance under the newly calculated guidelines. Defendant

also challenges the quantity of narcotics that he was found responsible for as well as his career

offender status. The government opposes any plenary proceeding.

       The Court sees no need for a hearing on the fully briefed issues. Defendant Ingram is

eligible for relief under the First Step Act, but the Court does not believe a plenary resentencing is

necessary or proper. This means, among other things, that while the Court may consider these

arguments in making its discretionary call, the First Step Act does not provide an avenue for

Defendant to challenge his career offender status or the quantity of narcotics that was attributed to

him. That said, the Court discerns a number of considerations that justify a reduced sentence under

the First Step Act in this case. The Court can and does exercise its discretion under the First Step

Act to reduce Defendant Ingram’s sentence as provided in this Opinion and accompanying Order.

                      FACTUAL AND PROCEDURAL BACKGROUND

       1. Offense Conduct

       In June 2006 a confidential informant (CI) told a detective with the Traverse Narcotics

Team (TNT) of the Michigan State Police that Defendant Ingram had been selling crack cocaine

to the informant for the past few months. In the following weeks and months, TNT members

conducted an investigation that included controlled buys, interviews, and the execution of search

warrants. Ultimately Defendant Ingram and his co-defendant were indicted on September 27,



                                                  2
2007 with conspiracy to distribute more than 50 grams of cocaine base (“crack cocaine”) in

violation of 21 U.S.C. §§ 846, 841(a)(1), and (b)(1)(A)(iii). (ECF No. 1). Defendant Ingram was

arrested on October 3, 2007.

       2.      Plea

       On May 16, 2008, Defendant Ingram pleaded guilty before the Honorable Robert Holmes

Bell to Count 1 of the Indictment under the terms of a written plea agreement. (ECF Nos. 34 and

38). As part of the agreement, Defendant Ingram admitted that he was responsible for more than

50 grams of crack cocaine in relation to the charged conspiracy. (ECF No. 34, PageID.292). This

triggered a mandatory minimum term of 10 years in prison. In exchange for his plea, the

government agreed not to file a notice of sentence enhancement under 21 U.S.C. § 851 that would

have increased the mandatory minimum penalties applicable to Defendant.

       3.      PSR & Sentencing

       The PSR calculated an initial offense level of 34 under U.S.S.G. § 2D1.1 based on the

quantity of narcotics attributable to Defendant’s criminal activity.1 (PSR ¶ 60). The officer then

added two levels for possession of a dangerous weapon (PSR ¶ 61) and four levels for Defendant

Ingram’s role as a leader in the offense (PSR ¶ 63). Three levels were then deducted for Defendant

Ingram’s acceptance of responsibility. (PSR ¶¶ 66 and 67). The resulting total offense level was

37. (PSR ¶ 68). Defendant Ingram’s career offender status then elevated his criminal history

category from IV to VI. (PSR ¶¶ 84-85). On the chart, this resulted in a guideline range of 360

months to life imprisonment. (PSR ¶ 114).




1
 The total quantity attributable to Defendant Ingram as found by the PSR was 1.336 kilograms of
crack cocaine, 606.03 grams of powder cocaine, and 207.4 grams of marijuana. Under the 2008
version of the guidelines, this amounted to 26,841.6634 kilograms of marijuana equivalent. (PSR
¶¶ 52, 60).
                                                3
       At the October 10, 2008 sentencing, Judge Bell adopted the PSR in all respects except that

the court reduced Defendant’s leadership role enhancement from four levels to three. (ECF No.

80, PageID.448). The resulting guideline range was 324 to 405 months based on a Total Offense

Level of 36 and Criminal History Category of VI. The court then granted a downward variance

and imposed a sentence of 240 months imprisonment to be followed by 5 years of supervised

release. (ECF No. 55). Defendant did not appeal his conviction or sentence.

       4.      Post Sentencing Matters

       Defendant Ingram has since twice sought to modify or reduce his sentence under the

intervening Guideline Amendments.        The first motion, dated March 19, 2012, requested a

retroactive application of Guideline Amendment 750 to his sentence under 18 U.S.C. § 3582(c)(2).

(ECF No. 64). Judge Bell denied the motion on December 5, 2012, noting that the new calculation

did not result in a lower guideline range. (ECF No. 77). The Court of Appeals affirmed the court’s

decision. United States v. Ingram, No. 12-2625 (6th Cir. Sep. 9, 2013). Then, on November 17,

2014, Defendant Ingram again sought to reduce his sentence under 18 U.S.C. § 3582(c)(2), this

time citing Guideline Amendment 782. (ECF No. 83). A sentence modification report determined

that the newly calculated guideline range was 262 to 327 months. (ECF No. 109). Because this

amended range was still above Defendant’s original sentence of 240 months imprisonment,

Defendant Ingram was not, at that time, eligible for any relief under the terms of 18 U.S.C.

§ 3582(c)(2). See United States v. Washington, 584 F.3d 693, 701 (6th Cir. 2009).

       According to the BOP, Defendant Ingram is currently scheduled to be released from

imprisonment on May 11, 2026.




                                                4
       5.      The Fair Sentencing Act of 2010

       A little less than two years after Defendant Ingram was sentenced, Congress passed the

Fair Sentencing Act of 2010, Pub L. No. 111-220, 124 Stat. 2372 (2010). The Fair Sentencing Act

reduced the sentencing disparity between crack and powder cocaine offenses by increasing the

amount of crack cocaine needed to trigger the mandatory minimums established in the Anti-Drug

Abuse Act of 1986. United States v. Blewett, 746 F.3d 647, 649 (6th Cir. 2013) (en banc); see also

Dorsey v. United States, 567 U.S. 260, 263-64 (2012). More specifically, the Fair Sentencing Act

increased the threshold quantity in 21 U.S.C. § 851(b)(1)(A)(iii) from 50 grams or more of crack

cocaine to 280 grams or more. Fair Sentencing Act at § 2(a)(1). The Fair Sentencing Act also

increased the threshold quantity in 21 U.S.C. § 841(b)(1)(B)(iii) from 5 grams or more of crack

cocaine to 28 grams or more. Fair Sentencing Act at § 2(a)(2). Under the Fair Sentencing Act,

therefore, in order to trigger the ten years to life sentencing range of Section 841(b)(1)(A)(iii), the

offense would have to involve more than 280 grams of crack cocaine.

       The changes made by the Fair Sentencing Act, however, were not retroactive. Blewett, 746

F.3d at 650.2 Because Defendant Ingram had been convicted and sentenced before the Fair

Sentencing Act’s enactment he was not, at that time, eligible for any relief.

       6.      The First Step Act of 2018

       On December 21, 2018, President Trump signed the First Step Act of 2018, Pub. L. No.

115-391, 132 Stat. 5194 (the “First Step Act”) into law. The First Step Act “modified prior

sentencing law and expanded vocational training, early-release programs, and other programming




2
  In Dorsey v. United States, 567 U.S. 260 (2012), the Supreme Court determined that the Fair
Sentencing Act applied to any defendant sentenced on or after August 3, 2010, regardless of when
the offense occurred. Because Defendant Ingram was sentenced before August 3, 2010, Dorsey
did not provide him with a pathway to any relief.
                                                  5
designed to reduce recidivism.” United States v. Simmons, 375 F. Supp. 3d 379, 385 (E.D.N.Y.

2019). In Section 404 of the First Step Act, Congress made the Fair Sentencing Act’s statutory

changes for crack cocaine offenses retroactive to defendants who were sentenced before August 3,

2010:

              SEC. 404. APPLICATION OF FAIR SENTENCING ACT.

              (a) DEFINITION OF COVERED OFFENSE.—In this section, the
                  term “covered offense” means a violation of a Federal criminal
                  statute, the statutory penalties for which were modified by
                  section 2 or 3 of the Fair Sentencing Act of 2010 (Public Law
                  111–220; 124 Stat. 2372), that was committed before August 3,
                  2010.

              (b) DEFENDANTS PREVIOUSLY SENTENCED.—A court that
                  imposed a sentence for a covered offense may, on motion of the
                  defendant, the Director of the Bureau of Prisons, the attorney for
                  the Government, or the court, impose a reduced sentence as if
                  sections 2 and 3 of the Fair Sentencing Act of 2010 (Public Law
                  111–220; 124 Stat. 2372) were in effect at the time the covered
                  offense was committed.

              (c) LIMITATIONS.—No court shall entertain a motion made under
                  this section to reduce a sentence if the sentence was previously
                  imposed or previously reduced in accordance with the
                  amendments made by sections 2 and 3 of the Fair Sentencing
                  Act of 2010 (Public Law 111–220; 124 Stat. 2372) or if a
                  previous motion made under this section to reduce the sentence
                  was, after the date of enactment of this Act, denied after a
                  complete review of the motion on the merits. Nothing in this
                  section shall be construed to require a court to reduce any
                  sentence pursuant to this section.

First Step Act of 2018, Pub. L. No. 115-319, § 404, 132 Stat. 5194 (2018).

        Accordingly, defendants who were convicted before August 3, 2010 of a crack cocaine

offense for which the Fair Sentencing Act reduced their statutory penalties are now eligible for

consideration of a reduced sentence. First Step Act of 2018, Pub. L. No. 115-319, § 404(a), (b),




                                                6
132 Stat. 5194 (2018).     Whether to reduce the sentence of an eligible defendant is left to the

sentencing court’s discretion. Id. at § 404(c). No reduction is required.

                                          DISCUSSION

       1. Summary of the Court’s Process

       In an earlier Order, this Court set out a two-step process for evaluating First Step Act

motions. See United States v. Boulding, 379 F. Supp. 3d 646 (W.D. Mich. 2019). The first step

is determining eligibility. In Boulding the Court concluded that “eligibility under the language of

the First Step Act turns on a simple, categorical question: namely, whether a defendant’s offense

of conviction was a crack cocaine offense affected by the Fair Sentencing Act.” Id. at 651. As

applied to that case, this determination meant that the quantity of narcotics (whether admitted,

found by a jury, or found by a court) did not factor into the question of eligibility. That is true

here as well, but this case also presents issues relating to a defendant’s career offender status and

changes (or not) to the guideline range. Based on the Court’s approach in Boulding, these

questions do not affect the categorical eligibility determination. They simply inform the Court’s

discretionary call at the second step.

       At that second step, a reviewing court evaluates the motion to determine whether it should

exercise its discretion to reduce the eligible defendant’s sentence. This calls for a determination

of the scope of the relief available. Here the Court previously determined, and reaffirms here, that

the First Step Act does not provide for a plenary resentencing. Id. at 653; see also United States

v. Davis, No. 07-CR-245S (1), 2019 WL 1054554, at *2 (W.D.N.Y. Mar. 6, 2019) (concluding the

First Step Act does not provide for a plenary resentencing and that the defendant need not be

present for a reduction in sentence); United States v. Jones, No. 2:05-CR-29-FL-1, 2019 WL

2480113, at *2 (E.D.N.C. June 11, 2019) (noting that under 18 U.S.C. § 3582(c) a court may not



                                                 7
modify a term of imprisonment except for a narrow range of situations, including “to the extent

otherwise expressly permitted by statute,” 18 U.S.C. § 3582(c)(1)(B) and holding that “[t]he First

Step Act permits the court to impose a ‘reduced sentence’ and ‘modify’ the term of imprisonment

under § 3582(c)(1)(B), but it does not ‘expressly permit’ full resentencing.”). But as the Court has

also remarked, “unlike earlier rounds of retroactive crack or other drug sentencing relief, the First

Step Act does not impose any artificial or guideline limits on a reviewing court. These earlier

rounds of retroactive reduction proceeded under 18 U.S.C. § 3582(c)(2) based on Sentencing

Commission guideline reductions and were therefore subject to the limitations built into that

section. The First Step Act is different. The Sentencing Commission has nothing to do with it.”

Boulding, 379 F. Supp. 3d at 653. This means, among other things, that career offenders like

Defendant Ingram who did not previously receive relief under the retroactive amendments may

now be able to receive a reduced sentence, if the court exercises its discretion to do so. At this

point the Court considers whether to reduce a sentence by looking at the factors set out in Section

3553(a), the revised statutory range under the Fair Sentencing Act, any amendments to the

guideline range, and post-sentencing conduct. Jones, 2019 WL 248-113, at *2.

       2. Defendant Ingram is Eligible for a Reduced Sentence

       At the first step, the Court concludes Defendant Ingram is eligible for consideration of a

reduced sentence under the First Step Act. Defendant Ingram’s offense was committed before the

Fair Sentencing Act’s enactment on August 3, 2010; he was further convicted under the enhanced

penalties found in Sections 841(b)(1)(A)(iii); and those penalties were “modified by section 2 . . .

of the Fair Sentencing Act of 2010[.]” He was, accordingly, convicted of a “covered offense.”

       The categorical limitations in Section 404(c) also do not apply to Defendant Ingram. His

sentence was not “previously imposed or previously reduced in accordance” with the amendments



                                                 8
made by sections 2 and 3 of the Fair Sentencing Act. And he has not previously moved to reduce

his sentence under Section 404 of the First Step Act. Accordingly, the Court concludes that

Defendant is eligible under Section 404(a) for a reduced sentence under Section 404(b).

       The government asserts Defendant Ingram is not eligible because the quantity of narcotics

he is responsible for—which includes 1.336 kilograms of crack cocaine—still exceeds the 280

grams of crack cocaine now necessary to trigger the original penalty range. As noted above, the

Court has declined to adopt this approach, as have many other courts. See Andy Sullivan, As New

U.S. Law Frees Inmates, Prosecutors Seek to Lock Some Back Up, Reuters (July 23, 2019, 6:07

AM),         https://www.reuters.com/article/us-usa-crime-firststep-insight/as-new-u-s-law-frees-

inmates-prosecutors-seek-to-lock-some-back-up-idUSKCN1UI132 (noting 73 of 81 reviewed

cases have declined to adopt government argument that reviewing courts “should base their

decision on the total amount of drugs that were found to be involved during the investigation,

rather than the often smaller or more vague amount laid out in the law [the defendant] violated

years ago.”). The Court is satisfied that Defendant Ingram qualifies as an eligible individual under

the First Step Act.

       3. Scope of Relief

               a. Guideline Comparison

       At the second step, the Court considers the scope of relief available to Defendant Ingram

and then proceeds to determine by how much, if any, it should reduce the Defendant’s sentence.

The Court begins with a guideline range comparison.           The table below demonstrates the

differences between the offense level calculation as to Defendant’s crack cocaine conviction as it

existed when Defendant Ingram was originally sentenced in 2008 and the guidelines as they exist




                                                 9
now, taking into account all intervening drug guideline amendments and the retroactive application

of the Fair Sentencing Act.

  Count 1                                Original Sentence                First Step Act

  Base Offense Level                Level 34 (§ 2D1.1(c)(2)       Level 32 (§ 2D1.1(c)(5))
                                    and commentary)) (2008)       (2018)

  1.336 KG crack cocaine            At least 10,000 KG but less   At least 3,000 KG but less
  606.03 G cocaine                  than 30,0000 KG of            than    10,000   KG     of
  207.4 G marijuana                 Marijuana                     Converted Drug Weight.

                                    26,841.6634 KG marijuana 4,892.27      kilograms    of
                                    equivalent                converted drug weight.
   Special Offense Characteristic   +2 levels (§ 2D1.1(b)(1)) +2 levels (§ 2D1.1(b)(1))

                                    Possession of a dangerous Possession of a dangerous
                                    weapon                    weapon
      Adjustments for Role in       +3 levels (§ 3B1.1(b))    +3 levels (§ 3B1.1(b))
             Offense

  manager or supervisor
  Adjustments for Acceptance of -3 levels (§ 3E1.1(a) & (b))       -3 levels (§ 3E1.1(a) & (b))
          Responsibility
    Total Drug Offense Level              Level 36                          Level 34
       (After Acceptance)
        Statutory Penalty             10 years to Life                 5 years to 40 years

   Based on charge of more than       Section 841(b)(1)(A)(iii)     Section 841(b)(1)(B)(iii)
    50 grams of crack cocaine
    Chapter Four Enhancement         Level 34 (§ 4B1.1(b)(A))       Level 31 (§ 4B1.1(b)(2))
        (After Acceptance)                    (2008)                        (2018)

                                      Maximum Life Penalty            Maximum Forty Year
       Total Offense Level                 Level 36                        Level 34

     Criminal History w/out                 Category IV                   Category IV
        Career Offender
          Enhancement
     Guideline Range Before          262 to 327 months on the       210 to 262 months on the
     Consideration of Career                   chart                          chart
         Offender Status
      Criminal History with                 Category VI                   Category VI
        Career Offender
          Enhancement

                                               10
     Guideline Range After            324 to 405 months on the        262 to 327 months on the
    Consideration of Career                     chart                           chart
   Offender Status & Statutory
           Provisions

       As the above chart demonstrates, Defendant Ingram’s guideline range has not been reduced

below the variance that the sentencing court originally imposed. This is because his sentence

continues to be driven by a significant quantity of narcotics and Defendant’s career offender status.

The guidelines then, as they are now, are also well within the applicable statutory penalty range.

               b. Discretionary Call

       After its review of the record, including Defendant Ingram’s post-sentencing behavior, the

Court elects to exercise its discretion to reduce Defendant Ingram’s sentence under the First Step

Act. In evaluating the extent of the reduction, the Court considers the guideline analysis as well

as the factors set forth in § 3553(a). To be sure, Defendant’s existing sentence is below the

amended guideline range. This does not disqualify Defendant from a further reduction, in the

Court’s discretion. The original sentencing judge found a basis in these factors for a variance, and

so does this Court. Simply applying the same percentage variance to the amended guideline range

of 262 to 327 months would suggest a new sentence of 194 months. The Court believes there are

additional variance factors as well. The Court exercises its discretion to reduce Defendant’s

sentence to 180 months of custody.

       The Court discerns several reasons for imposing a reduced sentence under the First Step

Act, as did the original sentencing judge. The Court further notes that even though the guidelines

accounting for Defendant’s career offender status are still above his original sentence, the gap

between these guidelines and the actual sentence is much smaller. The Court is not revisiting

Defendant’s career offender determination, but it observes Defendant earned this designation when




                                                 11
he was merely twenty-eight years old.3 The career offender predicates did not involve significant

drug quantities. Moreover, despite the leadership enhancement, the dealing in the case did not

appear especially well organized. Defendant also has a long-term substance abuse history, and a

very limited educational background. And all things considered, the Court is satisfied in this case

that Defendant Ingram’s post-sentencing conduct has demonstrated a strong desire to address the

root cause of his offense behavior here and in his criminal history more generally. While he has

incurred some disciplinary infractions, he has also completed programs focused on drug abuse.

He has, furthermore, completed programs of academic and professional study. Defendant has been

in custody for a lengthy period of time already—approximately 148 months—and will still have

more time in custody and five years of supervision to see whether he can apply the lessons he has

learned in a community setting.

       This reduced sentence reflects the purposes of sentencing, including the seriousness of the

offense, deterrence to others, protecting the public, respect for the law, and providing rehabilitative

opportunities. It also balances the competing considerations implicated by guideline changes and

intervening legal changes.

                                          CONCLUSION

       Defendant Ingram’s pro se motions for modification or reduction of sentence under the

First Step Act (ECF No. 121, 123, and 124) are granted to the extent detailed in this Opinion, and




3
 The Court does not believe the First Step Act permits an avenue to challenge either quantity (as
Defendant does in his pro se submissions) or his career offender status (as defendant through
counsel does in the supplemental brief). The First Step Act does not require a reviewing Court to
hold a plenary resentencing. Several other courts across the circuits have concluded the same. See
United States v. Mason, No. 2:04-cr-00209-RHW-1, 2019 WL 2396568, at *6 (E.D. Wash. June 6,
2019) (collecting cases). This does not mean, however, that the Court may not consider these
arguments in making its discretionary call.
                                                  12
his term of imprisonment reduced to a total term of 180 months imprisonment. All other terms of

the original sentence, including the five-year term of supervised release, remains unchanged.

         A separate Order consistent with this Opinion shall issue.




Dated:      September 27, 2019                /s/ Robert J. Jonker
                                              ROBERT J. JONKER
                                              CHIEF UNITED STATES DISTRICT JUDGE




                                                 13
